COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-456-CV
 
 
TONYA LACY AND
ALL                                                      APPELLANTS
OCCUPANTS
 
                                                   V.
 
MAC HARGROVE                                                                   APPELLEE
 
                                               ----------
 
         FROM COUNTY COURT AT LAW NO. 1 OF
TARRANT COUNTY
 
                                              ------------
 
                 MEMORANDUM OPINION[1] AND
JUDGMENT
 
                                              ------------
 
On December 28, 2009, and January 15, 2010, we
notified the appellants, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $175 filing fee was
paid.  See Tex. R. App. P.
42.3(c).  The appellants have not paid
the $175 filing fee.  See Tex. R.
App. P. 5, 12.1(b).




Because the appellants have failed to comply with
a requirement of the rules of appellate procedure and the Texas Supreme Court=s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
The appellants shall pay all costs of this
appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL: 
MCCOY, LIVINGSTON, and MEIER, JJ.
 
DELIVERED: 
March 4, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No.
07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).